DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11, 13, 15, 19-20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (US Serial No. 2012/0165498).
Regarding claims 1-3, 5, 6, 11, 13, and 24; Kitano et al. teaches, in a preferred embodiment, a photocurable composition comprising ~44.8 wt.% of UAEO-A (urethane allyl ether oligomer, instant a), ~49.7 wt.% of PEMP (pentaerythritol tetrakis(3-mercaptopropionate, instant b), ~5 wt.% TMPDAE (trimethylolpropane diallyl ether, instant d and e, wherein instant d and e are not required to be different) and ~0.5 wt.% of IRG184D (1-hydroxycyclohexyl phenyl ketone, instant c), as calculated by Examiner [Table 2, Ex 19].
Regarding claims 1 and 4; Kitano et al. teaches, in a preferred embodiment, a mixture of  UAEO-A (urethane allyl functional ether oligomer), PEMP (pentaerythritol tetrakis(3-mercaptopropionate), CHDVE (cyclohexane divinyl ether), and IRG184D (photoinitiator) [Table 2, Ex 20].
Regarding claim 15, 16, 19, and 20; Kitano et al. teaches, in the preferred embodiment, each photocurable composition is applied to a substrate and irradiated with UV, thus producing a cured adhesive product [0050-0052].
The Examiner makes note that “for use in” is merely an intended use limitation (instant claim 20).  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyanagi (US Serial No. 2016/0376453).
Regarding claims 1 and 14; Oyanagi teaches, in a preferred embodiment, a photocurable composition comprising ethylene glycol monoallyl ether (instant a), KARENZ MT NR1 (1,3,5-Tris(3-melcaptobutyloxethyl)-1,3,5-triazine-2,4,6(1H,3H,5H)-trione, instant b), IRGACURE 819 (photoinitiator, instant c), and 0.1 wt.% IRGASTAB UV-10 (hindered amine light stabilizer) [Table 1, Ex 2].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (US Serial No. 2012/0165498), as applied to claim 4 above.
Kitano et al. teaches the basic claimed photocurable composition, as set forth above, with respect to claim 4.
Regarding claim 8; Kitano et al. teaches the urethane oligomer (A) is a compound that contains two or more allyl ether and/or vinyl there groups.  Kitano et al. fails to explicitly teach a mixture of oligomers.  However, it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapp et al. (US Serial No. 2016/0244625).
Regarding claims 1, 4, and 7; Clapp et al. teaches a composition that includes (A) a mercapto-functional polyorganosiloxane having the unit formula [(CH3)3SiO1/2]x[(CH3)2SiO]y[R(CH3)SiO]z, at each occurrence R is independently a mercapto(1-30)alkyl group [0044-0045].  Clapp et al. teaches the term “alkyl” refers to a straight or branched alkyl group (i.e. branched alkyl results in a secondary thiol group; polythiol) [0021].  Clapp et al. teaches the composition includes (B), which is at least one of (B1) a polyorganosiloxane including at least two aliphatic unsaturated carbon-carbon bonds, such as allyl and acrylate functional groups [0050-0053].  Clapp teaches component (B1) is an organopolysiloxanes of the formula 
Ry3Si)(Ry2SiO)α(RyR2SiO)βSiRy3
wherein each Ry is independently acrylate and each R2 is independently an unsaturated monovalent aliphatic carbon-carbon double bond containing group (e.g. allyl [0051]; oligomer bearing at least one (meth)acrylate and at least one allyl group) [0052-0053].  Clapp et al. teaches the composition further comprises a photoinitiator [0064].
Clapp et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Clapp et al. does not specifically disclose an embodiment containing a polythiol having secondary thiol groups, an oligomer bearing at least one (meth)acrylate group and at least one allyl group, and a photoinitiator.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare composition containing a polythiol having secondary thiol groups, an oligomer bearing at least one (meth)acrylate group and at least one allyl group, and a photoinitiator, based on the invention of Clapp et al., and would have been motivated to do so since Clapp et al. suggests that the composition can contain a polythiol having secondary thiol groups [0044-0045], an oligomer bearing at least one (meth)acrylate group and at least one allyl group [0050-0053], and a photoinitiator [0064].  

Claim(s) 1, 9, 10, 12, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearon (US Serial No. 2016/0376453).
Regarding claims 1, 9, 10, and 25; Hearon teaches a curable formulation [0038] comprising an alkene such as poly(isoprene) diacrylate [0066], further a modifier such as pentaerythritol tetrakis(3-mercaptopropionate) [0085], and a photoinitiator [0045, 0071].
Hearon teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Hearon does not specifically disclose an embodiment containing poly(isoprene) diacrylate, pentaerythritol tetrakis(3-mercaptopropionate), and a photoinitiator.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare composition containing poly(isoprene) diacrylate, pentaerythritol tetrakis(3-mercaptopropionate), and a photoinitiator, based on the invention of Hearon, and would have been motivated to do so since Hearon suggests that the composition can contain poly(isoprene) diacrylate [0066], further a modifier such as pentaerythritol tetrakis(3-mercaptopropionate) [0085], and a photoinitiator [0045, 0071].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
	Regarding claim 12; Hearon teaches the composition can also include one or more acrylate constituents, such as ethoxylated trimethylolpropane triacrylate [0066].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767